Citation Nr: 1721322	
Decision Date: 06/12/17    Archive Date: 06/23/17

DOCKET NO.  13-20 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel




INTRODUCTION

The appellant is the surviving spouse of a Veteran who served on active duty from July 1945 to July 1947.  The Veteran died in October 1981.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Jackson, Mississippi Department of Veterans Affairs (VA) Regional Office (RO).  The record is now in the jurisdiction of the Milwaukee, Wisconsin RO.

In October 2014, the case was remanded (by a Veterans Law Judge other than the undersigned) for additional development.  The case is now assigned to the undersigned Veterans Law Judge.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran died in October 1981; the immediate cause of death was metastatic adenocarcinoma of the liver (primary site unknown), and no other causes or conditions of death were listed on his death certificate.

2.  The Veteran's fatal metastatic adenocarcinoma of the liver (primary site unknown) was not manifested in service or within the first post-service year, and the preponderance of the evidence is against a finding that such disability began in service (or within the first post-service year) or was related to the Veteran's service (to include as due to his exposure to ionizing radiation therein).

3.  The Veteran had not established service connection for any disability during his lifetime.


CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1310, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.311, 3.312 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.

VA's duty to notify was satisfied by a letter in September 2011.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see Hupp v. Nicholson, 21 Vet. App. 342 (2007); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran's service treatment records and all available pertinent post-service treatment records have been obtained.  [In September 2011, the appellant authorized the release of treatment records from two private facilities - West Florida Medical Center and Atmore Community Hospital (formerly Greenlawn Hospital).  In November 2011, both facilities responded and stated that records for the Veteran were not available.  The Board has determined that VA's development for such records has been exhaustive, and that any further attempts at development for such records would be futile.]

All of the relevant development requested by the Board's October 2014 remand was fully completed.  See Stegall v. West, 11 Vet. App. 268 (1998).  The RO obtained a pertinent medical opinion from the Director of the Post-9/11 Era Environmental Health Service in February 2017, as well as a pertinent advisory opinion from the Director of Compensation Service in February 2017.  [The Board finds that a medical opinion addressing the question of a relationship between the Veteran's fatal metastatic adenocarcinoma of the liver (primary site unknown) and any aspect of his service other than his confirmed ionizing radiation exposure is not necessary; absent any competent evidence suggesting a link between such disability and any other aspect of his service, a medical nexus opinion for this question is not warranted, because even the low threshold standard (for determining when an opinion is necessary) endorsed in McLendon v. Nicholson, 20 Vet. App. 27 (2006), is not met.  See 38 C.F.R. § 3.159(c)(4).]

The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the matter of service connection for the cause of the Veteran's death, and that no further development of the evidentiary record in this matter is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The appellant has not identified any pertinent evidence that remains outstanding; in fact, she has notified VA on several occasions that no additional treatment records for the Veteran are available to be obtained.  VA's duty to assist with regard to this matter is met.

Legal Criteria

To establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  In order to constitute the principal cause of death, the service-connected disability must be one of the immediate or underlying causes of death, or be causally related to the cause of death.  38 C.F.R. § 3.312(b).  It is not sufficient to show that a service-connected disability casually shared in producing death; rather, it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).

Service connection will be granted if it is shown that the Veteran suffered from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Diseases diagnosed after discharge may be service connected if all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Establishing service connection requires evidence of: (1) a current disability (during the Veteran's lifetime); (2) a disease; injury, or event in service; and (3) a causal link (nexus) between the claimed disability and the disease, injury, or event in service and the present disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Some chronic diseases (to include any type of cancer) may be presumed to have been incurred in service if they become manifest to a degree of 10 percent or more within a specified period of time post-service (one year for cancer).  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  When certain chronic diseases are at issue, such as cancer or any other disease enumerated at 38 C.F.R. § 3.309(a), see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), a claimant may establish entitlement to service connection based on a demonstration of continuity of symptoms.

Service connection for a disability that is claimed to be due to exposure to ionizing radiation during service can be demonstrated by one of three possible methods.  See Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, there are certain types of cancer presumptively service-connected that are specific to radiation-exposed Veterans (including primary liver cancer).  38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  Second, a "radiogenic disease" (including any type of cancer) may be service-connected pursuant to 38 C.F.R. § 3.311 if all applicable provisions therein are met.  Third, direct service connection may be granted under 38 C.F.R. § 3.303(d) when it is established that a disease diagnosed after discharge from service was otherwise incurred during active service, including as a result of exposure to ionizing radiation.  See Combee, 34 F.3d at 1039.

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  For example, lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing observable symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Factual Background and Analysis

The Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim being decided.

The Board is grateful for the Veteran's meritorious service.

The Veteran died in October 1981.  His death certificate shows that the immediate cause of death was "Metastatic Adenocarcinoma of Liver - Primary unknown" (with the approximate interval between onset and death noted to be 11 months).  No other causes or conditions of death were listed on his death certificate.  [The Veteran had not established service connection for any disability during his lifetime.]

The Veteran's service treatment records do not note any reports, findings, diagnoses, or treatment of any type of cancer.  Post-service, the only medical treatment report of record is an October 1981 private pathology report, which noted that a pathological examination of the Veteran's ascites fluid showed no evidence of malignancy, with no malignant cells identified in the pleural fluid.  [As noted in the VCAA section above, any further attempts by VA to obtain additional private treatment records would be futile, and the appellant has notified VA on several occasions that no additional treatment records for the Veteran are available to be obtained.]  Therefore, there is no medical evidence of record to indicate or confirm the primary cancer site of the Veteran's fatal cancer.

The appellant states that the Veteran's fatal cancer was caused by his exposure to ionizing radiation in service, both during the course of his in-service work as a dentist (which involved the use of x-rays), and during his participation in Operation CROSSROADS (a United Stated atmospheric nuclear test series conducted during 1946).

The Veteran's service personnel records confirm that his military occupational specialty was dentistry.  However, in a November 2016 memorandum, the Naval Dosimetry Center determined that a review of their exposure registry had revealed no reports of occupational exposure to ionizing radiation pertaining to the Veteran.  Nevertheless, in an earlier January 2012 memorandum, the Defense Threat Reduction Agency (DTRA) confirmed the Veteran's participation in Operation CROSSROADS during his service in 1946.  Therefore, the evidence establishes that the Veteran WAS exposed to ionizing radiation in service (during his confirmed participation in Operation CROSSROADS).  See 38 C.F.R. § 3.309(d)(3).

In February 2017, the DTRA provided a Radiation Dose Assessment for the Veteran's participation in Operation CROSSROADS.  Therein, the DTRA stated that the doses that the Veteran could have received during his participation in Operation CROSSROADS were not more than:

	-External gamma dose: 18 rem

	-External neutron dose: 0.5 rem

	-Internal committed dose to the liver (alpha): 1.5 rem
	-Internal committed dose to the liver (beta + gamma): 8 rem

Later in February 2017, the Director of Post-9/11 Era Environmental Health Service (Dr. M.A.M.) noted reviewing all of the evidence of record, including the DTRA's February 2017 Radiation Dose Assessment and the Veteran's death certificate.  Dr. M.A.M noted that the Veteran's cancer appeared to have been diagnosed approximately 34 years after initial exposure to ionizing radiation, that the Veteran had been employed as a dentist following service, and that the record contained no information concerning family history of cancer or smoking history.  Dr. M.A.M. also noted that the Interactive RadioEpidemiological Program (IREP) of the National Institute for Occupational Safety and Health (NIOSH) had been used to estimate the likelihood that exposure to ionizing radiation was responsible for the Veteran's cancer, stating: "For purposes of calculation, the external radiation doses were assumed to have been received as a single acute dose in the earliest year of exposure (1946).  This assumption would tend to increase the probability of causation as calculated by IREP.  The program calculated a 99th percentile value for the probability of causation of 25.64% for primary cancer of unknown origin.  Based on the 50 year committed dose equivalent to the liver, the IREP calculated a probability of causation of 36.76% for liver cancer (see [included] attachments)."  Dr. M.A.M. then opined as follows: "In view of the above, it is our opinion that it is not likely that metastatic liver cancer and/or primary cancer of unknown origin were caused by exposure to ionizing radiation while in military service."

Thereafter, in February 2017, the Director of Compensation Service noted reviewing all of the evidence of record, including Dr. M.A.M.'s February 2017 medical opinion.  The Director opined as follows: "We received a medical opinion from the Under Secretary for Health that advises it is unlikely that the Veteran's metastatic cancer and/or primary cancer of unknown origin resulted from his exposure to ionizing radiation in service.  As a result of the opinion, and following review of the evidence in its entirety, it is our opinion that there is no reasonable possibility that the Veteran's metastatic liver cancer and/or primary cancer of unknown origin resulted from radiation exposure in service."

Based on the evidence outlined above, the Board finds that the Veteran's fatal metastatic adenocarcinoma of the liver (primary site unknown) was not manifested in service or within the first post-service year.  While his exposure to ionizing radiation in service has been established, his service treatment records do not note any reports, findings, diagnoses, or treatment of any type of cancer.  In addition, there is no evidence that his fatal cancer manifested to a compensable degree in the first year following his discharge from active duty.  Notably, the appellant has not alleged (and the evidence contradicts such a finding) that the Veteran had suffered from any type of cancer (or any symptoms of such) continuously since service until the time of his death.  Furthermore, his death certificate noted that the approximate interval between the onset of his fatal cancer and his death in October 1981 was 11 months (i.e., more than 30 years after his July 1947 service discharge date).  Consequently, service connection for the cause of the Veteran's death on the basis that his fatal cancer became manifest in service and persisted, or on a presumptive basis (as a chronic disease under 38 U.S.C.A. § 1112(a)), is not warranted.  See 38 C.F.R. § 3.303(b).

The Board also finds that the preponderance of the evidence is against a finding that the Veteran's fatal metastatic adenocarcinoma of the liver (primary site unknown) was related to his service, to include as due to his exposure to ionizing radiation therein, for the reasons and bases outlined in detail below.

Initially, there is no competent evidence in the record to suggest - and the appellant has not alleged (nor submitted evidence showing) - that the Veteran's fatal metastatic adenocarcinoma of the liver (primary site unknown) was (or may be, so as to trigger the duty to obtain a medical opinion in this matter) related to any aspect of his service other than his confirmed ionizing radiation exposure.

Furthermore, the Board finds that service connection for the cause of the Veteran's death is not warranted pursuant to any of the three possible methods outlined above for service connection claims based on exposure to ionizing radiation during service.

First, the Board reiterates that there are certain types of cancer presumptively service-connected that are specific to radiation-exposed Veterans (including primary - not metastatic - liver cancer).  38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  However, in this case, there is no medical evidence of record to indicate or confirm the primary cancer site of the Veteran's fatal cancer.  Therefore, it cannot be determined by the evidence of record that his death was caused by one of the presumptive types of cancer listed in 38 U.S.C.A. § 1112(c) or 38 C.F.R. § 3.309(d) for radiation-exposed Veterans.  Consequently, service connection for the cause of the Veteran's death pursuant to the presumptive provisions of 38 U.S.C.A. § 1112(c) or 38 C.F.R. § 3.309(d) is not warranted.

[The Board notes that the appellant asserted in a July 2012 statement that the October 1981 pathology report showed "no other types of cancer [were] present in my husband and confirms his death was due to Cancer of the Liver" and also asserted in her June 2013 VA Form 9 that "my husband showed no signs of any other type of cancer and all his doctors could find no cancer other than his liver cancer."  The appellant is competent (i.e. qualified) to describe any discernible symptoms of cancer that she may have observed in her husband without any specialized knowledge or training.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  However, her own opinions regarding the primary site of his fatal cancer are not competent evidence, because she is a layperson and therefore lacks the training to render medical diagnoses.  Furthermore, the question of the primary site of a cancer determined to be of unknown primary site is a medical question beyond the scope of lay observation.  See Jandreau, 492 F. 3d at 1372.]

Second, the Board reiterates that a "radiogenic disease" (including any type of cancer) may be service-connected pursuant to 38 C.F.R. § 3.311 if all applicable provisions therein are met.  In this case, the three requirements of 38 C.F.R. § 3.311(b) were found to be met - the Veteran had confirmed exposure radiation in service (see 38 C.F.R. § 3.309(d)(3)(ii)(A)), his fatal cancer (regardless of primary type) is considered to be a "radiogenic disease" (see 38 C.F.R. § 3.311(b)(2)(xxiv)), and such cancer did become manifest within the period specified by the regulation (i.e., five years or more after exposure) (see 38 C.F.R. § 3.311(b)(5)(iv)).  [This analysis assumes that the Veteran's primary cancer was not bone cancer, which would have had to manifest within 30 years after exposure, according to 38 C.F.R. § 3.311(b)(5)(i).]  Thus, the case was forwarded to the DTRA for a Radiation Dose Assessment, which was completed in February 2017 in accordance with 38 C.F.R. § 3.311(a)(2)(i).  The case was then forwarded to the Under Secretary for Benefits and the Under Secretary for Health in accordance with 38 C.F.R. § 3.311(c).  As noted above, the Director of Post-9/11 Era Environmental Health Service (Dr. M.A.M.) opined with rationale in February 2017 that "it is not likely that metastatic liver cancer and/or primary cancer of unknown origin were caused by exposure to ionizing radiation while in military service."  Thereafter, the Director of Compensation Service opined with rationale in February 2017 that "there is no reasonable possibility that the Veteran's metastatic liver cancer and/or primary cancer of unknown origin resulted from radiation exposure in service."  Consequently, service connection for the cause of the Veteran's death pursuant to the provisions of 38 C.F.R. § 3.311 is not warranted.

Third, the Board reiterates that direct service connection may be granted under 38 C.F.R. § 3.303(d) when it is established that a disease diagnosed after discharge from service was otherwise incurred during active service, including as a result of exposure to ionizing radiation.  See Combee, 34 F.3d at 1039.  In this case, the most probative evidence in the record that addresses the question of a possible nexus between the Veteran's fatal metastatic adenocarcinoma of the liver (primary site unknown) and his military service - namely, the opinion rendered by Dr. M.A.M. in February 2017 (and relied on by the Director of Compensation Service in February 2017) - is against the claim.  This opinion is by a medical professional (who is competent to provide such an opinion), reflects familiarity with the entire record, and is accompanied by adequate rationale referring to accurate factual data for support (including the Veteran's specific radiation doses in service).  Thus, such opinion is the most probative evidence in this matter.  Consequently, service connection for the cause of the Veteran's death on the basis that his fatal metastatic adenocarcinoma of the liver (primary site unknown) was related to his service (to include his ionizing radiation exposure therein) is not warranted.  See id.

[The Board notes that the appellant has asserted on multiple occasions that the Veteran's cause of death should be service-connected due to his in-service ionizing radiation exposure.  As noted above, the appellant is competent to describe any discernible symptoms of cancer that she may have observed in her husband without any specialized knowledge or training.  See Barr, 21 Vet. App. at 303, 309.  However, her own opinions regarding the cause of the Veteran's fatal cancer (relating such to his in-service ionizing radiation exposure) are not competent evidence, because she is a layperson and therefore lacks the training to render opinions regarding medical causes.  Furthermore, the question of the cause of any type of cancer is a medical question beyond the scope of lay observation.  See Jandreau, 492 F. 3d at 1372.]

Based on the foregoing, the Board concludes that the preponderance of the evidence is against the appellant's claim of service connection for the cause of the Veteran's death.  Accordingly, the appeal in this matter must be denied.


ORDER

Service connection for the cause of the Veteran's death is denied.



____________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


